DETAILED ACTION
Status of the Application
Claims 43, 47, 48, 51, 52, 54, and 61 are pending in the instant application.  Claims 1-42, 44-46, 49, 50, 53 and 55-60 have been cancelled.  Claim 61 has been newly added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claims 43, 47, 48, 51, 52, 54, 55, 57 and 59 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in response to the Amendments filed on July 25, 2022.
The rejection of claims 43, 47, 48, 51, 52, 54, 55, 57 and 59 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on July 25, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 43, 47, 48, 51, 52, 54 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Lockett et al. (US 2014/0099528) in view of Kwon et al. (US 2012/0107657) and Xu et al., “Self-assembly formation of Bi-functional Co3O4/MnO2-CNTs hybrid catalysts for achieving both high energy/power density and cyclic ability of rechargeable zinc-air battery”, Scientific Reports (2016), 6, 33590 as evidenced by Kim et al. (WO 2017/100758).
Regarding claims 43, Lockett et al. teaches an energy storage apparatus (energy storage device; Title) comprising:
an anode layer including a first flexible carrier and an anode material arranged on the first flexible carrier, the anode material including zinc (Zn) (para. [0110]);
a cathode layer including a second flexible carrier and a cathode material arranged on the second flexible carrier, the cathode material including manganese oxide (MnO2)/carbon nanotube (CNT) composite (para. [0113]);
a hierarchical polymer electrolyte film (separator layer 4 that can comprise an electrolyte/polymer gel corresponds to a hierarchical polymer electrolyte film) containing Zinc ions and Manganese ions, the hierarchical electrolyte film being arranged between adjacent to each of the anode material and the cathode material (because the energy storage apparatus of Lockett et al. teaches that same anode layer and the same cathode layer, one of ordinary skill in the art can appreciate that the hierarchical polymer electrolyte film/separator layer 4 contains zinc ions and manganese ions and without lithium ions); and
wherein a combination of the anode layer, the cathode layer, and the hierarchical polymer electrolyte film is mechanically flexible (paras. [0103] and [0129]); and
wherein the anode layer, the cathode layer, and the hierarchical polymer electrolyte film form a planar multi-layer stack (Fig. 1).
Lockett et al. is silent regarding an energy storage apparatus wherein the anode layer, the cathode layer, and the hierarchical polymer electrolyte film are in solid state.  Lockett et al. is also silent regarding an energy storage apparatus wherein the energy storage apparatus is a rechargeable solid-state battery.  However, Kwon et al. teaches that it is known in the art to have an energy storage apparatus wherein the anode layer, the cathode layer, and the hierarchical polymer electrolyte film are in solid state (paras. [0017] and [0019]).  Kwon et al. also teaches that it is known in the art to have an energy storage apparatus wherein the energy storage apparatus is a rechargeable solid-state battery (Title; para. [0019]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy storage apparatus of Lockett et al. by replacing the anode layer, the cathode layer and the hierarchical polymer electrolyte film of Lockett et al. that is a gel polymer electrolyte with the anode layer, the cathode layer and the hierarchical polymer electrolyte film of Kwon et al. that are in solid state as each of these structures is well known in the art.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy storage apparatus of Lockett et al. by making the energy storage apparatus of Lockett et al. a rechargeable solid-state battery as taught by Kwon et al. so that the energy storage apparatus can be used multiple times instead of being a single use battery.  
Modified Lockett et al. is silent regarding a rechargeable solid-state battery comprising a cathode material includes an α-MnO2 nanorods/carbon nanotube (CNT) composite.  However, Xu et al. teaches that it is known in the art for a rechargeable solid-state battery to comprise a cathode material including an α-MnO2 nanotubes/carbon nanotube (CNT) composite (Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode material of modified Lockett et al. by replacing the MnO2 nanotubes with α-MnO2 nanotubes to create a composite that can be used to achieve both high energy/power density and cyclic ability in the rechargeable battery (Xu et al., Title, Conclusions).  Nanorods and nanotubes are substitutable as evidenced by Kim et al. (para. [0069]); therefore, one of ordinary skill in the art can appreciate that the α-MnO2 nanorods can be substituted for the α-MnO2 nanotubes in the composite present in the cathode material.
Regarding claim 47, modified Lockett et al. teaches a rechargeable solid-state battery wherein the second flexible carrier comprises a current collector (Lockett et al., Abstract; para. [0014]).
Regarding claim 48, modified Lockett et al. teaches a rechargeable solid-state battery wherein the second flexible carrier comprises carbon nanotube (CNT) paper (Lockett et al., Abstract; para. [0014]).
Regarding claim 51, modified Lockett et al. teaches a rechargeable solid-state battery wherein the first flexible carrier comprises a current collector (Lockett et al., Abstract).
Regarding claim 52, modified Lockett et al. teaches a rechargeable solid-state battery wherein the first flexible carrier comprises carbon nanotube (CNT) paper (Lockett et al., Abstract).
Regarding claim 54, modified Lockett et al. teaches a rechargeable solid-state battery wherein anode material is a zinc film (para. [0110]; the zinc anode because it is in the form of a layer is being consider a film).  
Regarding claim 61, modified Lockett et al. is silent regarding a rechargeable solid-state battery wherein the hierarchical polymer electrolyte film comprises a polyacrylonitrile fiber membrane.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hierarchical polymer electrolyte film of modified Lockett et al. by incorporating a hierarchical polymer electrolyte film comprising a polyacrylonitrile fiber membrane when doing so provides improves the electrochemical properties of the rechargeable solid-state battery.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive. 
Applicant argues:  Lockett fails to teach or suggest a rechargeable solid-state battery. Lockett ([0006]), [0007]) teaches a printed zinc manganese-dioxide (Zn/MnO2) battery as a primary battery. Lockett fails to teach or suggest, among other features, feature (b) above, in particular that the cathode material includes a α-MnOz nanorods/CNT composite arranged on the second flexible carrier.  Lockett ([0113], [0145]-[0150], [0190]-[0199]} teaches the cathode layer 5 may include MnO2 and carbon nanotubes.  Lockett does not teach or suggest a cathode with a composite of α – MnO2 nanorods and CNT.  Kwon also fails to teach or suggest, among other features, feature (b} above, in particular that the cathode material includes α – MnO2 nanorods/CNT composite arranged on the second flexible carrier. Kwon ([0018], (0040) teaches that the cathode is a Lithium based cathode.  Kwon does not teach or suggest a cathode with a composite of α – MnO2 nanorods and CNT.  Kwon also fails to teach or suggest, among other features, feature (f) above.  Kwon teaches a cable-type secondary battery, without any planar multi-layer stack formed by the anode layer, the cathode layer, and the hierarchical polymer electrolyte film.  From the above, it is clear that neither Lockett nor Kwon, alone or in combination, teaches or suggests, among other things, feature (b) - a cathode material including a α - MnO2 nanorods/CNT composite arranged on the second flexible carrier.  There is nothing in either reference that motivates, teaches, or suggests to a person having ordinary skill in the art that they should modify the cathode material in either Lockett or Kwon to include a α – MnO2 nanorods/CNT composite.  Lockett and Kwon fail to render obvious the claimed invention.  Further, a person having ordinary skill in the art looking to improve a secondary Zn/MnO2 battery would not have started from Lockett which concerns a printed primary Zn/MnO2 battery. For the sake of argument, even if the person having ordinary skill in the art does refer to Lockett, they would not have readily applied the teachings of Kwon, which concerns a Li-based cable-type secondary battery, to the teachings of Lockett, which concerns a printed primary Zn/MnO2 battery, as the two types of batteries have vastly different structures and chemistries.  It is unclear how a person having ordinary skill in the art could have readily modified the printed primary Zn/MnO2 battery in Lockett based on the teachings of Li-based cable-type secondary battery in Kwon to conceive of a secondary Zn/MnO2 battery.
It is the Office’s position that Lockett et al. and Kwon et al. were combined because of the type of battery disclosed in Kwon et al.  As stated in the rejection mailed May 26, 2022, Kwon et al. teaches that it is known in the art to have an energy storage apparatus wherein the energy storage apparatus is a rechargeable solid-state battery (Title; para. [0019]).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy storage apparatus of Lockett et al. by making the energy storage apparatus of Lockett et al. a rechargeable solid-state battery as taught by Kwon et al. so that the energy storage apparatus can be used multiple times instead of being a single use battery.
It is the Office’s position that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the rechargeable solid-state battery comprising a cathode material including an α-MnO2 nanotubes/carbon nanotube (CNT) composite, it is the Office’s position that this limitation has been addressed in the rejection of claim 43 above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724